DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               FINANCIAL SERVICES VEHICLE TRUST,
                            Appellant,

                                    v.

                          MELANIE GARCIA,
                             Appellee.

                              No. 4D21-153

                              [May 13, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Florence Taylor Barner, Judge; L.T. Case Nos.
COCE16-011616 and 2018AP023596AXX.

  Stephanie G. Brito of Goldstein Attorneys at Law, Fort Lauderdale, for
appellant.

  Sarah Lahlou-Amine, DeeAnn J. McLemore and Charles W. Hall of
Banker Lopez Gassler, P.A., Tampa, for appellee.

PER CURIAM.

   Affirmed.

GROSS, GERBER and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.